The facts are stated in the opinion.
KLINGER, J.
The verdict and judgment in this case is reversed and new trial granted for the following reasons:
The court erred in its charge to the jury as to negligence. In the opinion of this court, where a man carries a loaded revolver on his person and shoots and injures a third person while such third person is in the lawful discharge of his rights as a citizen, the presumption is that the party having the revolver was guilty of negligence. If by reason of his possession of such a weapon, a third party is shot and injured, there' is no obligation on the part of the injured person to assume the burden of proving that the party shooting him: was guilty of negligence.
Further, there is no evidence in the case that justifies the court in charging the law of settlement. The defendant’s own evidence does not even create a presumption that any settlement was had or made. It-is true, he, says that he agreed to pay all bills, but in the same breath he says he didn’t pay them.
Judgment will be reversed and the cause*, remanded for a new trial.
Justice, PJ, and Crow, J, concur.